DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (U.S. Patent Application Publication Number 20120241638, from hereinafter “Cao”).
In regards to claim 30, Cao teaches a beam delivery system for a radiotherapy system, the be delivery system comprising a particle accelerator for generating a radiation beam and a positioning apparatus for moving said particle accelerator, wherein said positioning apparatus comprises a counter-balanced lever carrying the particle accelerator (paragraph 0014 and claim 11).
Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. Patent Application Publication Number 20170189720, from hereinafter “Liu”).
In regards to claim 30, Liu teaches a beam delivery system for a radiotherapy system, the be delivery system comprising a particle accelerator for generating a radiation beam and a positioning apparatus for moving said particle accelerator, wherein said positioning apparatus comprises a counter-balanced lever carrying the particle accelerator (paragraph 0057).
Allowable Subject Matter
Claims 1-5, 7-9, 12, 14, 16, 19, 21-24, 26-27 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: In regards to claim 1, though US Patent Application Publication Number 20130066134 teaches some of the limitations of the independent claim, this reference fails to teach a respective actuation apparatus for moving each patient support apparatus between a waiting state in which it is located in the respective waiting room and a treatment state in which it is located in a respective one of said treatment locations in said treatment room. This reference makes very clear that the patient support apparatus does not move as is required by independent claim 1. Claims 2 -5, 7-9, 12, 14, 16, 19, 21-24, 26-27 and 29 are allowed by virtue of their dependency on the allowed base claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881